Exhibit 10.5
(PNCBANK LOGO) [l37841l3784102.gif]
Pledge Agreement
(Stocks, Bonds and Commercial Paper)
     THIS PLEDGE AGREEMENT, dated as of this 30th day of September, 2009 (the
“Pledge Agreement”), is made by ERIE INDEMNITY COMPANY AS ATTORNEY IN FACT FOR
ERIE INSURANCE EXCHANGE (the “Pledgor”), with an address at 100 Erie Insurance
Place, Erie, Pennsylvania 16530, in favor of PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as administrative agent for itself and certain other Lenders (as
hereinafter defined) (in such capacity, the “Secured Party”), with an address at
901 State Street, P.O. Box 8480, Erie, Pennsylvania 16553 (“Pledge Agreement”).
     1. Pledge. In order to induce the Secured Party and the other Lenders to
extend the Obligations (as defined below), the Pledgor hereby grants a security
interest in and pledges to the Secured Party (as administrative agent for itself
and the other Lenders) all of the Pledgor’s right, title and interest in and to
the investment property and other assets of the Pledgor in the following
investment account and all security entitlements of the Pledgor with respect
thereto, whether now owned or hereafter acquired, together with all additions,
substitutions, replacements and proceeds thereof and all income, interest,
dividends and other distributions thereon (collectively, the “Collateral”).
Account No.: EIRF 1221052; Name: Erie Insurance Exchange Collateral Account;
Custodian: The Bank of New York Mellon; Custodian’s Address: One Mellon Center,
Pittsburgh, Pennsylvania 15258, which investment account contains as of the
Closing Date the investment property and other assets set forth in Exhibit A
attached hereto and made a part hereof. If the Collateral includes certificated
securities, documents or instruments, such certificates are herewith delivered
to the Secured Party accompanied by duly executed blank stock or bond powers or
assignments as applicable. The Pledgor hereby authorizes the transfer of
possession of all certificates, instruments, documents and other evidence of the
Collateral to the Secured Party.
     2. Obligations Secured. Reference is hereby made to that certain Credit
Agreement, dated of even date herewith, by and among the Pledgor, PNC and
various other financial institutions from time to time party thereto (PNC and
such other financial institutions are each, a “Lender” and collectively, the
“Lenders”), and the Secured Party (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”; unless otherwise defined
herein, terms defined in the Credit Agreement shall have such defined meaning
when used herein). The Collateral secures payment of the Obligations in
accordance with the terms of the Obligations and of the Credit Agreement and the
full and timely payment and performance of the obligations of the Pledgor under
this Pledge Agreement, and the Loan Parties under the Credit Agreement and the
other Loan Documents (hereinafter referred to collectively as the
“Obligations”).
     3. Representations and Warranties. The Pledgor represents and warrants to
the Secured Party as follows:

 



--------------------------------------------------------------------------------



 



          3.1 This Pledge Agreement and the Control Agreement (as hereinafter
defined) have been duly executed and delivered by the Pledgor, constitute valid
and legally binding obligations and are enforceable in accordance with their
respective terms against the Pledgor.
          3.2 The execution, delivery and performance of this Pledge Agreement,
the grant of the security interest in the Collateral hereunder and the
consummation of the transactions contemplated hereby will not, with or without
the giving of notice or the lapse of time, (i) violate any law applicable to the
Pledgor; (ii) violate any judgment, writ, injunction or order of any court or
Official Body applicable to the Pledgor; (iii) violate or result in the breach
of any agreement to which the Pledgor is a party or by which any of its
properties, including the Collateral, is bound; nor (iv) violate any restriction
on the transfer of any of the Collateral.
          3.3 There are no restrictions on the pledge or transfer of any of the
Collateral.
          3.4 The Pledgor is the legal owner of the Collateral, which is
registered in the name of the Pledgor, the Custodian (as hereinafter defined) or
a nominee.
          3.5 The Collateral is free and clear of any security interests,
pledges, liens, encumbrances, charges, agreements, claims or other arrangements
or restrictions of any kind, except as referenced in Section 3.3 above; and the
Pledgor will not incur, create, assume or permit to exist any pledge, security
interest, lien, charge or other encumbrance of any nature whatsoever on any of
the Collateral or assign, pledge or otherwise encumber any right to receive
income from the Collateral, other than in favor of the Secured Party.
          3.6 The Pledgor has the right to transfer the Collateral free of any
encumbrances and the Pledgor will defend the Pledgor’s title to the Collateral
against the claims of all Persons, and any registration with, or consent or
approval of, or other action by, any federal, state or other governmental
authority or regulatory body which was or is necessary for the validity of the
pledge of and grant of the security interest in the Collateral has been
obtained.
          3.7 The pledge of and grant of the security interest in the Collateral
is effective to vest in the Secured Party a valid and perfected first priority
security interest, superior to the rights of any other person, in and to the
Collateral as set forth herein.
          3.8 None of the information, documents, or financial statements that
have been furnished by the Pledgor to the Secured Party in connection with the
transactions contemplated by this Pledge Agreement or the other Loan Documents
contains, as of the date furnished, any untrue statement of material fact or
omits any material fact required to be stated hereby or thereby to make such
statements not misleading.
          3.9 The Collateral described in Exhibit A is a complete and accurate
list of the securities and other investment property and assets maintained in
the Collateral Account as of the Closing Date.

-2-



--------------------------------------------------------------------------------



 



     4. Covenants.
          4.1 The Pledgor agrees to maintain Collateral Value in accordance with
Section 7.1.10 of the Credit Agreement.
          4.2 The Pledgor agrees that Eligible Collateral maintained in the
Collateral Account shall consist of investment property and other assets in
accordance with Section 7.1.12 of the Credit Agreement.
          4.3 The Pledgor agrees that upon the making of any trades or
withdrawals with respect to the assets maintained in the Collateral Account in
accordance with the provisions of this Pledge Agreement, the Pledgor shall
immediately provide the Secured Party with an updated Exhibit A to this Pledge
Agreement.
          4.4 If all or part of the Collateral constitutes “margin stock” within
the meaning of Regulation U of the Federal Reserve Board, the Pledgor agrees to
execute and deliver Form U-l to the Secured Party and, unless otherwise agreed
in writing between the Pledgor and the Secured Party, no part of the proceeds of
the Obligations may be used to purchase or carry margin stock.
          4.5 Pledgor agrees not to invoke, and hereby waives its rights under,
any statute under any state or federal law which permits the recharacterization
of any portion of the Collateral to be interest or income.
     5. Default.
          5.1 If any of the following occur and are continuing (each an “Event
of Default”): (i) any Event of Default (as defined in the Credit Agreement),
(ii) the failure of the Secured Party to have a perfected first priority
security interest in the Collateral, (iii) any restriction is imposed on the
pledge or transfer of any of the Collateral after the date of this Pledge
Agreement without the Secured Party’s prior written consent, or (iv) the breach
of the Control Agreement (referred to in Section 8 below), or receipt of notice
of termination of the Control Agreement if no successor custodian acceptable to
the Secured Party has executed a Control Agreement in form and substance
acceptable to the Secured Party on or before ten (10) days prior to the
effective date of the termination, then the Secured Party is authorized in its
discretion to declare any or all of the Obligations to be immediately due and
payable without demand or notice, which are expressly waived, and may exercise
any one or more of the rights and remedies granted pursuant to this Pledge
Agreement or given to a secured party under the Uniform Commercial Code of the
applicable state, as it may be amended from time to time, or otherwise at law or
in equity, including without limitation the right to issue a Notice of Exclusive
Control (as defined in the Control Agreement) to the Custodian, and/or to sell
or otherwise dispose of any or all of the Collateral at public or private sale,
with or without advertisement thereof upon such terms and conditions as it may
deem advisable and at such prices as it may deem best.
          5.2 (a) At any bona fide public sale, and to the extent permitted by
law, at any private sale, the Secured Party shall be free to purchase all or any
part of the Collateral, free of any right or equity of redemption in the
Pledgor, which right or equity is hereby waived and released. Any such sale may
be on cash or credit. The Secured Party shall be authorized at any

-3-



--------------------------------------------------------------------------------



 



such sale (if it deems it advisable to do so) to restrict the prospective
bidders or purchasers to persons who will represent and agree that they are
purchasing the Collateral for their own account in compliance with Regulation D
of the Securities Act of 1933 (the “Act”) or any other applicable exemption
available under such Act. The Secured Party will not be obligated to make any
sale if it determines not to do so, regardless of the fact that notice of the
sale may have been given. The Secured Party may adjourn any sale and sell at the
time and place to which the sale is adjourned. If the Collateral is customarily
sold on a recognized market or threatens to decline speedily in value, the
Secured Party may sell such Collateral at any time without giving prior notice
to the Pledgor. Whenever notice is otherwise required by law to be sent by the
Secured Party to the Pledgor of any sale or other disposition of the Collateral,
ten (10) days written notice sent to the Pledgor at its address specified above
will be reasonable.
               (b) The Pledgor recognizes that the Secured Party may be unable
to effect or cause to be effected a public sale of the Collateral by reason of
certain prohibitions contained in the Act, so that the Secured Party may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire the
Collateral for their own account, for investment and without a view to the
distribution or resale thereof. The Pledgor understands that private sales so
made may be at prices and on other terms less favorable to the seller than if
the Collateral were sold at public sales, and agrees that the Secured Party has
no obligation to delay or agree to delay the sale of any of the Collateral for
the period of time necessary to permit the issuer of the securities which are
part of the Collateral (even if the issuer would agree), to register such
securities for sale under the Act. The Pledgor agrees that private sales made
under the foregoing circumstances shall be deemed to have been made in a
commercially reasonable manner.
          5.3 The net proceeds arising from the disposition of the Collateral
after deducting expenses incurred by the Secured Party will be applied to the
Obligations in the order determined by the Secured Party. If any excess remains
after the discharge of all of the Obligations, the same will be paid to the
Pledgor. If after exhausting all of the Collateral there is a deficiency, the
Pledgor will be liable therefor to the Secured Party; provided, however, that
nothing contained herein will obligate the Secured Party to proceed against the
Pledgor or any other party obligated under the Obligations or against any other
collateral for the Obligations prior to proceeding against the Collateral.
          5.4 If any demand is made at any time upon the Secured Party for the
repayment or recovery of any amount received by it in payment or on account of
any of the Obligations and if the Secured Party repays all or any part of such
amount by reason of any judgment, decree or order of any court or administrative
body or by reason of any settlement or compromise of any such demand, the
Pledgor will be and remain liable for the amounts so repaid or recovered to the
same extent as if such amount had never been originally received by the Secured
Party. The provisions of this section will be and remain effective
notwithstanding the release of any of the Collateral by the Secured Party in
reliance upon such payment (in which case the Pledgor’s liability will be
limited to an amount equal to the fair market value of the Collateral determined
as of the date such Collateral was released) and any such release will be
without prejudice to the Secured Party’s rights hereunder and will be deemed to
have been conditioned upon such payment having become final and irrevocable.
This Section shall survive the termination of this Pledge Agreement.

-4-



--------------------------------------------------------------------------------



 



     6. Voting Rights and Transfer. Prior to the occurrence of an Event of
Default which is continuing, the Pledgor will have the right to exercise all
voting rights with respect to the Collateral. At any time after the occurrence
of an Event of Default which is continuing, the Secured Party may transfer any
or all of the Collateral into its name or that of its nominee and may exercise
all voting rights with respect to the Collateral to the exclusion of the
Pledgor, but no such transfer shall constitute a taking of such Collateral in
satisfaction of any or all of the Obligations unless the Secured Party expressly
so indicates by written notice to the Pledgor.
     7. Dividends, Interest and Premiums. The Pledgor will have the right to
receive all cash dividends, interest and premiums declared and paid on the
Collateral prior to the occurrence of any Event of Default which is continuing.
In the event any additional shares are issued to the Pledgor as a stock dividend
or in lieu of interest on any of the Collateral, as a result of any split of any
of the Collateral, by reclassification or otherwise, any certificates evidencing
any such additional shares will be immediately delivered to the Secured Party
and such shares will be subject to this Pledge Agreement and a part of the
Collateral to the same extent as the original Collateral. At any time after the
occurrence of an Event of Default which is continuing, the Secured Party shall
be entitled to receive all cash or stock dividends, interest and premiums
declared or paid on the Collateral, all of which shall be subject to the Secured
Party’s rights under Section 5 above.
     8. Securities Account. If the Collateral includes securities or any other
financial or other asset maintained in a securities account, then the Pledgor
agrees to cause the securities intermediary on whose books and records the
ownership interest of the Pledgor in the Collateral appears (the “Custodian”) to
execute and deliver, contemporaneously herewith, a notification and control
agreement or other agreement (the “Control Agreement”) reasonably satisfactory
to the Secured Party in order to perfect and protect the Secured Party’s
security interest in the Collateral.
     9. Further Assurances. By its signature hereon, the Pledgor hereby
irrevocably authorizes the Secured Party, at any time and from time to time, to
execute (on behalf of the Pledgor), file and record against the Pledgor any
notice, financing statement, continuation statement, amendment statement,
instrument, document or agreement under the UCC that the Secured Party may
consider necessary or advisable to create, preserve, continue, perfect or
validate any security interest granted hereunder or to enable the Secured Party
to exercise or enforce its rights hereunder with respect to such security
interest. Without limiting the generality of the foregoing, the Pledgor hereby
irrevocably appoints the Secured Party as the Pledgor’s attorney-in-fact to do
all acts and things in the Pledgor’s name that the Secured Party may deem
necessary or advisable to create, preserve, continue, perfect or validate any
security interest granted hereunder or to enable the Secured Party to exercise
or enforce its rights hereunder with respect to such security interest. This
power of attorney is coupled with an interest with full power of substitution
and is irrevocable. The Pledgor hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof.
     10. Release of Collateral. Subject to any sale or other disposition by the
Secured Party of the Collateral in accordance with the terms hereof, upon
payment in full and the satisfaction of all of the Obligations and the
termination of the Credit Agreement, this Pledge Agreement shall terminate, the
Pledgor and its assigns are authorized to file or the Secured Party,

-5-



--------------------------------------------------------------------------------



 



upon request from the Pledgor, shall file, if applicable, UCC-3 financing
statements to evidence the release of the Liens granted hereunder and the
Collateral shall within thirty (30) days following payment in full and the
satisfaction of all of the Obligations and the termination of the Credit
Agreement be returned to the Pledgor.
     11. Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as either the Pledgor or the
Secured Party may give to the other for such purpose in accordance with this
section.
     12. Preservation of Rights. (a) No delay or omission on the Secured Party’s
part to exercise any right or power arising hereunder will impair any such right
or power or be considered a waiver of any such right or power, nor will the
Secured Party’s action or inaction impair any such right or power. The Secured
Party’s rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which the Secured Party may have under other
agreements, at law or in equity.
               (b) The Secured Party may, at any time and from time to time,
without notice to or the consent of the Pledgor unless otherwise expressly
required pursuant to the terms of the Obligations, and without impairing or
releasing, discharging or modifying the Pledgor’s liabilities hereunder,
(i) change the manner, place, time or terms of payment or performance of or
interest rates on, or other terms relating to, any of the Obligations;
(ii) renew, substitute, modify, amend or alter, or grant consents or waivers
relating to any of the Obligations, any other pledge or security agreements, or
any security for any Obligations; (iii) apply any and all payments by whomever
paid or however realized including any proceeds of any collateral, to any
Obligations of the Pledgor in such order, manner and amount as the Secured Party
may determine in its sole discretion; (iv) deal with any other Person with
respect to any Obligations in such manner as the Secured Party deems appropriate
in its sole discretion; (v) substitute, exchange or release any security or
guaranty; or (vi) take such actions and exercise such remedies hereunder as
provided herein. The Pledgor hereby waives (a) presentment, demand, protest,
notice of dishonor and notice of non-payment and all other notices to which the
Pledgor might otherwise be entitled, and (b) all defenses based on suretyship or
impairment of collateral.
     13. Illegality. In case any one or more of the provisions contained in this
Pledge Agreement should be invalid, illegal or unenforceable in any respect, it
shall not affect or impair the validity, legality and enforceability of the
remaining provisions in this Pledge Agreement.
     14. Changes in Writing. No modification, amendment or waiver of or consent
to any departure by the Pledgor from, any provision of this Pledge Agreement
will be effective unless made in a writing signed by the Secured Party, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice to or demand on the Pledgor in any case
will entitle the Pledgor to any other or further notice or demand in the same,
similar or other circumstance.

-6-



--------------------------------------------------------------------------------



 



     15. Entire Agreement. This Pledge Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the Pledgor and the Secured Party with respect to the subject matter hereof.
     16. Successors and Assigns. This Pledge Agreement will be binding upon and
inure to the benefit of the Pledgor and the Secured Party and their respective
heirs, executors, administrators, successors and assigns; provided, however,
that the Pledgor may not assign this Pledge Agreement in whole or in part
without the Secured Party’s prior written consent and the Secured Party at any
time may assign this Pledge Agreement in whole or in part.
     17. Interpretation. In this Pledge Agreement, unless the Secured Party and
the Pledgor otherwise agree in writing, the singular includes the plural and the
plural the singular; references to statutes are to be construed as including all
statutory provisions consolidating, amending or replacing the statute referred
to; the word “or” shall be deemed to include “and/or”, the words “including”,
“includes” and “include” shall be deemed to be followed by the words “without
limitation”; and references to agreements and other contractual instruments
shall be deemed to include all subsequent amendments and other modifications to
such instruments, but only to the extent such amendments and other modifications
are not prohibited by the terms of this Pledge Agreement. Section headings in
this Pledge Agreement are included for convenience of reference only and shall
not constitute a part of this Pledge Agreement for any other purpose. If this
Pledge Agreement is executed by more than one party as Pledgor, the obligations
of such persons or entities will be joint and several.
     18. Indemnity. The Pledgor agrees to indemnify each of the Secured Party,
each legal entity, if any, who controls, is controlled by or is under common
control with the Secured Party, and each of their respective directors, officers
and employees (the “Indemnified Parties”), and to hold each Indemnified Party
harmless from and against, any and all claims, damages, losses, liabilities and
expenses (including all reasonable fees and charges of internal or external
counsel with whom any Indemnified Party may consult and all expenses of
litigation or preparation therefor) which any Indemnified Party may incur, or
which may be asserted against any Indemnified Party by any person, entity or
governmental authority (including any person or entity claiming derivatively on
behalf of the Pledgor), in connection with or arising out of or relating to the
matters referred to in this Pledge Agreement or under any Control Agreement,
whether (a) arising from or incurred in connection with any breach of a
representation, warranty or covenant by the Pledgor, or (b) arising out of or
resulting from any suit, action, claim, proceeding or governmental
investigation, pending or threatened, whether based on statute, regulation or
order, or tort, or contract or otherwise, before any court or governmental
authority; provided, however, that the foregoing indemnity agreement shall not
apply to claims, damages, losses, liabilities and expenses solely attributable
to an Indemnified Party’s gross negligence or willful misconduct. The indemnity
agreement contained in this Section shall survive the termination of this Pledge
Agreement. The Pledgor may participate at its expense in the defense of any such
action or claim.
     19. Governing Law and Jurisdiction. This Pledge Agreement has been
delivered to and accepted by the Secured Party and will be deemed to be made in
the Commonwealth of Pennsylvania. THIS PLEDGE AGREEMENT WILL BE INTERPRETED AND
THE

-7-



--------------------------------------------------------------------------------



 



RIGHTS AND LIABILITIES OF THE PLEDGOR AND THE SECURED PARTY DETERMINED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, EXCLUDING ITS
CONFLICT OF LAWS RULES. The Pledgor hereby irrevocably consents to the exclusive
jurisdiction of the courts of the Commonwealth of Pennsylvania sitting in
Allegheny County and of the United States District Court for the Western
District of Pennsylvania, and any appellate court from any thereof; provided
that nothing contained in this Pledge Agreement will prevent the Secured Party
from bringing any action, enforcing any award or judgment or exercising any
rights against the Pledgor individually, against any security or against any
property of the Pledgor within any other county, state or other foreign or
domestic jurisdiction. The Pledgor acknowledges and agrees that the venue
provided above is the most convenient forum for both the Secured Party and the
Pledgor. The Pledgor waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Pledge Agreement.
     20. WAIVER OF JURY TRIAL. THE PLEDGOR IRREVOCABLY WAIVES ANY AND ALL RIGHT
THE PLEDGOR MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF
ANY NATURE RELATING TO THIS PLEDGE AGREEMENT, ANY DOCUMENTS EXECUTED IN
CONNECTION WITH THIS PLEDGE AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF
SUCH DOCUMENTS. THE PLEDGOR ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING
AND VOLUNTARY.
The Pledgor acknowledges that it has read and understood all the provisions of
this Pledge Agreement, including the waiver of jury trial, and has been advised
by counsel as necessary or appropriate.
[INTENTIONALLY LEFT BLANK]

-8-



--------------------------------------------------------------------------------



 



     WITNESS the due execution hereof as a document under seal, as of the date
first written above, with the intent to be legally bound hereby.
     

          WITNESS:  Erie Insurance Exchange

By: Erie Indemnity Company,
a Pennsylvania corporation, its Attorney-in-Fact
    /s/ Brian W. Bolash                                                       
By:   /s/ Douglas F. Ziegler    (SEAL)     Print Name:   Douglas F. Ziegler     
  Title:   Senior Vice President, Treasurer and
Chief Investment Officer     

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO PLEDGE AGREEMENT
(UNCERTIFICATED SECURITIES)
With respect to the following account:
Title of the Securities Account: Erie Insurance Exchange Collateral Account
Securities Account No.: EIRF 1221052
Custodian: The Bank of New York Mellon
The specific assets listed on the attached spreadsheet, which are in the
securities account referred to above, are being pledged as collateral and
trading and withdrawals are permitted provided that no Event of Default has
occurred and is continuing, and further provided that at all times, (i) the
Pledgor shall maintain Collateral Value at all times in accordance with Section
7.1.10 of the Credit Agreement, (ii) the Pledgor shall maintain in the
Collateral Account investment property and other assets in accordance with
Section 7.1.12 of the Credit Agreement, and (iii) upon any trading or
withdrawals of such assets, the Pledgor shall immediately provide the Secured
Party with an updated Exhibit A to this Pledge Agreement.
[Spreadsheet Attached]

 



--------------------------------------------------------------------------------



 



                                                                  $Par Amt(M)  
$MV(M) 9/29/09   Description   Cusip #   Insurer   Mdy/S&P   Underlying   Other
Inf   % Tot MV   9.910       10.820    
Farmer Mac 5 1/8% due 4/19/17
  30769qaa8   na   Aaa/nr   Aaa/nr/AA   Corp     4.09     4.000       4.260    
Alaska Stdt 5.25% due 6/1/12
    011855AH6     na   nr/AAA   nr/AAA/AAA             1.61     5.040      
5.320    
Carrltn.TX ISD GO 5.25% due 2/15/14
    145628jv6     PSF   Aaa/AAA   Aa2/AA/nr             2.01     3.400      
3.580    
Carrltn.TX ISD GO 5.25% due 2/15/17
    145628JY0     PSF   Aaa/AAA   Aa2/AA/nr             1.35     5.200      
6.000    
Chicago Wtr 5.375% due 12/1/16
    167560JM4     na   Aaa/nr   Aaa/nr/AAA   pr 12/1/12     2.27     6.000      
7.040    
DistofCol GO 5% due 6/1/20
    25476FJE9     BHAC   Aa1/AAA     A1/A+/A+               2.66     4.940      
5.380    
Garland, Tx ISD 4% due 2/15/14
    366155NN5     PSF   Aaa/AAA   Aa1/AA/nr             2.04     6.200      
7.220    
Georgia GO 5% due 8/1/21
    373384DQ6     na   Aaa/AAA   Aaa/AAA/AAA             2.73     5.000      
5.250    
Grand Prairie, TX ISD 5% due 2/15/23
    386154P36     PSF   Aaa/AAA   A1/AA-/nr             1.99     10.000      
12.530    
Harris Cty Hlth 5.75% due 7/1/27
    41315RBF0     na   nr/AAA   S&P AAA   etm     4.74     7.000       7.850    
Harris Cty GO 5% due 10/1/25
    414004U58     na   Aa1/AAA   Aa1/AAA/AA+             2.97     7.780      
8.140    
Harris Cty Hsg 4.95% due 3/1/31
    414158QM0     na   Aaa/nr   Mdy Aaa   put 3/1/11     3.08     9.750      
10.850    
Horry Cty Sch 5% due 3/1/24
  440673yf2   FSA   Aa1/AAA   Aa1/AA/AA+             4.11     8.000       9.070
   
Houston ISD 5% due 2/15/22
    442403BU4     PSF   Aaa/AAA   Aa2/AA+/AA+             3.43     4.500      
4.980    
Indiana BdBk 4.50% due 2/1/13
    4546233M9     na   nr/AAA   nr/AAA/AAA             1.88     4.895      
5.550    
Indianapolis Pub 5% due 8/1/21
    45528SH25     na   Aa1/AAA   Aa1/AAA/AA+             2.10     8.000      
9.320    
Maryland GO 5% due 7/15/23
    574192L81     na   Aaa/AAA   Aaa/AAA/AAA             3.53     8.000      
9.250    
Massachusetts Wtr 5.25% due 8/1/13
    57604PNS9     na   Aaa/AAA   Aaa/AAA/AAA             3.50     10.000      
11.520    
Minnesota GO 5% due 8/1/23
    604129FQ4     na   Aa1/AAA   Aa1/AAA/AAA             4.36     5.000      
5.620    
Nevada Bond Bk 5% due 12/1/17
    641460p38     FSA   Aa1/AAA   Aa1/AA+/AA+             2.13     6.580      
7.140    
Port Seattle 5% due 11/1/15
  735371hz2   FSA   Aa1/AAA   Aa1/AAA/AA+             2.70     7.000       8.200
   
Round Rock Sch 5%due 8/1/15
    7792398f2     PSF   Aaa/AAA   Aa1/AA/nr             3.10     146.195      
164.890    
Total AAA
                                            62.39                  
 
                                                  5.000       5.600    
Alaska GO 5% due 8/1/15
    011770p73     FSA   Aa2/AAA   Aa2/AA+/AA             2.12     5.000      
5.620    
Chicago Trans 5.25% due 6/1/20
    167723CT0     AssrdGty   Aa2/AAA     A2/A/A               2.13     3.590    
  4.080    
Dallas W&S 5.375% due 10/1/14
    235416F25     FSA   Aa2/AAA   Aa2/AAA/nr   pr 4/1/13     1.54     5.000    
  5.710    
DC Income Tax 5% due 12/1/24
    25477GBL8     na   Aa2/AAA   Aa2/AAA/AA             2.16     4.000      
4.640    
DC Wtr&Swr 5% due 10/1/20
    254845ED8     BHAC   Aa2/AAA   A1/AA-/A+             1.76     5.000      
5.460    
Colorado Hlth 5.5% due 9/1/13
    196474XM7     na   Aa2/AA   Aa2/AA   pr 9/1/11     2.07     5.660      
6.180    
Colorado Hlth 5.5% due 9/1/16
    196474XQ8     na   Aa2/AA   Aa2/AA   pr 9/1/11     2.34     6.385      
6.730    
King Cty Sch 5.125% due 12/1/20
    495044PK9     na   Aa1/AA+   Aa1/AA+             2.55     6.500       6.628
   
General Electric Cap 6% Due 8/7/19
    36962G4D3     na   Aa2/AA+   Aa2/AA+             2.51     10.000      
11.250    
Wal-Mart 5.8% due 2/15/18
    931142CJ0     na   Aa2/AA   Aa2/AA   Corp     4.26     56.135       61.898  
 
Total Aa2
                                            23.42  

 



--------------------------------------------------------------------------------



 



                                                                  $Par Amt(M)  
$MV(M) 9/29/09   Description   Cusip #   Insurer   Mdy/S&P   Underlying   Other
Inf   % Tot MV   5.000       5.780    
Central Puget Sound, WA 5% due 11/1/13
  15504rae9   AMBAC   Aa3/AAA   Aa3/AAA/nr     2.19             8.000      
8.990    
Chicago GO 5.25% due 1/1/17
    1674843r3     FSA   Aa3/AAA   Aa3/AA/AA     3.40             5.000      
5.500    
Cook Cty GO 5% due 11/15/24
    213201QA7     FSA   Aa3/AAA     A1/A+/A+       2.08             5.000      
5.940    
Dallas RapTran 5% due 12/1/19
    235241LQ7     na   Aa3/AAA   Aa3/AAA/nr     2.25             5.000      
5.660    
Illinois GO 5.375% due 12/1/16
    452151GR8     FSA   Aa3/AAA   A1/AA-/A     2.14             5.000      
5.620    
Illinois Tolls 5% due 1/1/18
  452252av1   FSA   Aa3/AAA   Aa3/AA-/AA-     2.13             33.000      
37.490    
Total Aa3
                                    14.19             235.330       264.278    
Overall Total
                                               

 